Case 1:19-cr-00127-AMD-ST Document 67 Filed 04/21/20 Page 1 of 1 PageID #: 336

                                         MICHAEL HUESTON
                                                ATTORNEY                  A T     LAW
      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
      1 6   C O U R T     S T R E E T                                                          T e l :   ( 7 1 8 )   2 4 6 - 2 9 0 0
      S U I T E    1 8 0 0                                                                     F a x :   ( 7 1 8 )   2 4 6 - 2 9 0 3
      B R O O K L Y N ,       N E W     Y O R K     1 1 2 4 1                 E m a i l :   m h u e s t o n @ n y c . r r . c o m
      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _




                                                                April 21, 2020


BY ECF
The Honorable Ann M. Donnelly
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                      Re: United States v. Lucio Celli, et al., 19 Cr. 127 (AMD)


Your Honor:
                      I represent Mr. Lucio Celli in the above-referenced case.

                With Mr. Celli’s authorization, I write to inform the Court that Mr. Celli has
asked that I be relieved as his lawyer. I join in his request, and ask to be relieved and have new
counsel assigned, given that I believe that there has been an irretrievable breakdown in our
relationship.

                 The parties’ have a conference on April 28, 2020. I had intended on asking that
the conference be adjourned due to the COVID-19 emergency. However, in light of this
application, if the Court is available, we could proceed by telephone.

                      I thank the Court for its attention to this matter.

                                                                                      Respectfully,

                                                                                      s/ Michael Hueston


cc:         A.U.S.A. Kayla Bensing
            Lucio Celli
